Title: From Benjamin Franklin to Joseph Huey, 6 June 1753
From: Franklin, Benjamin
To: Huey, Joseph


Few of Franklin’s letters were more often copied in the eighteenth century than this, or more frequently printed in the nineteenth. Probably most of the copyists approved the author’s views; a few certainly reprobated them: the editor of the Port Folio, for example, printing this “curious specimen of the doctor’s liberality of sentiment on religious subjects,” warned readers against “the blandishments of a plausible and affected benevolence … the germ of deism, the embryon of rancour against church establishments, the feverish symptoms of a malecontent; and those daring doctrines, ‘at which both the priest and philosopher may tremble.’”
Throughout its history in manuscript and print, uncertainty about the recipient has curiously persisted. William Temple Franklin said it was addressed to George Whitefield, which is impossible, for Whitefield was in England and could not have written a letter of “the 2d Inst.” which Franklin answered on the sixth. Many have followed him, however, including Sparks, who saw Franklin’s original draft addressed to Huey but would not confute Temple Franklin’s authority with the evidence of his own eyes. One surviving manuscript version suggests that Alexander Giles Frobisher was the recipient; and several printed versions declare it was sent to “a minister of the Gospel in the Southern part of New Jersey.” But Franklin’s manuscript draft reads clearly, as Bigelow pointed out, “Letter to Joseph Huey.”
Almost nothing is known of Huey. When Franklin sent a copy of the letter to President Stiles, March 9, 1790, he described his correspondent as “a zealous Religionist whom I had relieved in a paralytic Case by Electricity, and who being afraid I should grow proud upon it, sent me his serious, tho’ rather impertinent, Cautions.” Huey may have been “a minister of the Gospel in the Southern part of New Jersey,” but no clergyman of that name is known to have served there. According to Smyth, he came from Lancaster County, Pa.
 
Sir,
Philada. June 6. 1753
I received your kind Letter of the 2d Inst. and am glad to hear that you increase in Strength; I hope you will continue mending till you recover your former Health and Firmness. Let me know whether you still use the cold Bath, and what Effect it has.
As to the Kindness you mention, I wish it could have been of more Service to you. But if it had, the only Thanks I should desire is, that you would always be equally ready to serve any other Person that may need your Assistance, and so let good Offices go round, for Mankind are all of a Family.
For my own Part, when I am employed in serving others, I do not look upon my self as conferring Favours, but as paying Debts. In my Travels and since my Settlement I have received much Kindness from Men, to whom I shall never have any Opportunity of making the least direct Return. And numberless Mercies from God, who is infinitely above being benefited by our Services. These Kindnesses from Men I can therefore only return on their Fellow-Men; and I can only show my Gratitude for those Mercies from God, by a Readiness to help his other Children and my Brethren. For I do not think that Thanks, and Compliments, tho’ repeated Weekly, can discharge our real Obligations to each other, and much less those to our Creator.
You will see in this my Notion of Good Works, that I am far from expecting (as you suppose) that I shall merit Heaven by them. By Heaven we understand, a State of Happiness, infinite in Degree, and eternal in Duration: I can do nothing to deserve such Reward: He that for giving a Draught of Water to a thirsty Person should expect to be paid with a good Plantation, would be modest in his Demands, compar’d with those who think they deserve Heaven for the little Good they do on Earth. Even the mix’d imperfect Pleasures we enjoy in this World are rather from God’s Goodness than our Merit; how much more such Happiness of Heaven. For my own part, I have not the Vanity to think I deserve it, the Folly to expect it, nor the Ambition to desire it; but content myself in submitting to the Will and Disposal of that God who made me, who has hitherto preserv’d and bless’d me, and in whose fatherly Goodness I may well confide, that he will never make me miserable, and that even the Afflictions I may at any time suffer shall tend to my Benefit.
The Faith you mention has doubtless its use in the World; I do not desire to see it diminished, nor would I endeavour to lessen it in any Man. But I wish it were more productive of Good Works than I have generally seen it: I mean real good Works, Works of Kindness, Charity, Mercy, and Publick Spirit; not Holiday-keeping, Sermon-Reading or Hearing, performing Church Ceremonies, or making long Prayers, fill’d with Flatteries and Compliments, despis’d even by wise Men, and much less capable of pleasing the Deity. The Worship of God is a Duty, the hearing and reading of Sermons may be useful; but if Men rest in Hearing and Praying, as too many do, it is as if a Tree should value itself on being water’d and putting forth Leaves, tho’ it never produc’d any Fruit.
Your great Master tho’t much less of these outward Appearances and Professions than many of his modern Disciples. He prefer’d the Doers of the Word to the meer Hearers; the Son that seemingly refus’d to obey his Father and yet perform’d his Commands, to him that profess’d his Readiness but neglected the Works; the heretical but charitable Samaritan, to the uncharitable tho’ orthodox Priest and sanctified Levite: and those who gave Food to the hungry, Drink to the Thirsty, Raiment to the Naked, Entertainment to the Stranger, and Relief to the Sick, &c. tho’ they never heard of his Name, he declares shall in the last Day be accepted, when those who cry Lord, Lord; who value themselves on their Faith tho’ great enough to perform Miracles but have neglected good Works shall be rejected. He profess’d that he came not to call the Righteous but Sinners to Repentance; which imply’d his modest Opinion that there were some in his Time so good that they need not hear even him for Improvement; but now a days we have scarce a little Parson, that does not think it the Duty of every Man within his Reach to sit under his petty Ministrations, and that whoever omits them offends God. I wish to such more Humility, and to you Health and Happiness, being Your Friend and Servant
B Franklin
 Endorsed: Letter to Joseph Huey
